Title: From Thomas Jefferson to Le Veillard, 10 June 1792
From: Jefferson, Thomas
To: Le Veillard, Louis



Dear Sir
Philadelphia June 10. 1792.

The bearer hereof, Mr. Pleasants, goes to Paris to improve himself in medecine, surgery, and chemistry. Knowing your strength in the latter science, and your esteem for the lovers of all science, I take the liberty of introducing him to your acquaintance, assured, from the goodness of your character, that you will favor him with all those little services and counsels which you know are of so much value to the young man, the student and the stranger. In procuring him this service it is no small additional gratification to me to be thereby furnished with an occasion of repeating to you the assurances of my sincere and continual esteem, and of the sentiments of affectionate attachment with which I have the honour to be Dear Sir your friend and servant

Th: Jefferson

